Detailed Action
This office action is a response to an application filed on 2/26/2020 in which claims 1 – 20 are pending and ready for examination.
This application is a continuation of International Patent Application No. PCT/CN2017/100214 filed on September 1, 2017.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 7/10/2020 and 5/19/2021
Drawings
The Examiner contends that the drawings submitted on 2/26/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “DL scheduling" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  -  20  are rejected under 35 U.S.C. 103 as being unpatentable over  Liu United States Patent Application 20120195226 in view of Jung United States Patent Application 20130044621.
With regards to Claims 1, 14, Liu teaches where of a method for determining channel quality indication (CQI) information, implemented by a base station, determining whether interference occurrence situations of user equipment (UE) in a CQI measurement period and a subsequent downlink (DL) scheduling period of a bandwidth granularity are the same: ¶ [0038] As FIG. 3a-d illustrates, there may be four combinations of CQI measurement subframe and actual transmission subframe. FIGS. 3a and 3d depict the mismatch of subframe configurations, whereas FIG. 3b and FIG. 3c indicate cases with the same subframe configurations {i.e. bandwidth granularity}.
in response to the interference occurrence situations being different; [0038] As FIG. 3a-d illustrates, there may be four combinations of CQI measurement subframe and actual transmission subframe. FIGS. 3a and 3d depict the mismatch of subframe configurations {i.e, different}, whereas FIG. 3b and FIG. 3c indicate cases with the same subframe configurations.
 determining a CQI level for subsequent DL scheduling (period) in the bandwidth granularity based on a preset offset; [0039] …. For the latter case where the timing of measurement may be known by the base station 110, implying that the base station 110 may estimate interference level from relay nodes 120 and adjust the CQI reports with an offset value. The offset value may be added or subtracted to/from the CQI value, based on the knowledge of subframe configurations and the interference level, e.g. the measured CQI at the user equipment 130.

Liu teaches discloses the invention substantially as recited above, however Liu does not teach of intra-device interference occurrence situations of user equipment (UE); Jung in the same field of endeavor as Liu teaches in ¶ [0050] According to one embodiment, a wireless terminal is configured to report the self-interference level through self-interference measurement reports. More particularly, UE measures or estimates RSRQ and/or CQI degradation due to the self-interference on a downlink channel or carrier and preferably reports an offset (RSRQ and/or CQI degradation relative to RSRQ and/or CQI obtained from self-interference free resource blocks) along with RSRQ and/or CQI obtained from self-interference free resource blocks.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with regards to intra-device interference occurrence situations

One would have been motivated to modify Liu in this manner so that a modified CQI can be used to mitigate interference in devices that use multi-RAT.

With regards to Claims 2, 9, 15, and 19, Liu teaches where in response to the intra-device interference occurrence situations being different, determining the CQI level for subsequent DL scheduling in the bandwidth granularity based on the preset offset comprises determining a frequency range involved in interference in the bandwidth granularity; ¶ [0080] Further, according to some embodiments, the base station arrangement 500 may comprise a detecting unit 530. The detecting unit 530 is adapted to detect an interference level change on the radio signal {i.e. frequency range} at the user equipment 130, which interference level is changed if the transmission mode of the relay node 120 is changed. [0081] In further addition, the arrangement 500 may comprise an estimating unit 550. The estimating unit 550 is adapted to estimate a channel quality indicator offset value.
[0002] In LTE, the downlink CQI can be reported in two kinds of feedback channels: Physical Uplink Control Channel (PUCCH) and Physical Uplink Shared Channel (PUSCH). PUCCH CQI is a periodic resource allocated from the eNB, or base station as it also may be referred to, and it does not need scheduling trigger, while PUSCH CQI is aperiodic, and it relies on the signaling from the base station to indicate when, where and how to report.
receiving the CQI level from the UE, wherein the CQI level is a CQI level determined after the UE modifies an original measured value of a reference signal in the frequency range based on the preset offset; ¶ [0015] Thanks to the present solution, by adjusting the channel quality indicator value at the base station based on the channel quality indicator value feedback {i.e. receiving the CQI level from the UE, wherein the CQI level is a CQI level determined after the UE modifies an original measured value of a reference signal} and the timing of measurement and transmission, the risk of having a subframe mismatch between the measurement and the transmission is reduced. 
Liu teaches discloses the invention substantially as recited above, however  Liu does not teach of intra-device interference occurrence situations of user equipment (UE); Jung  in the same field of endeavor as Liu  teaches in ¶ [0050] According to one embodiment, a wireless terminal is configured to report the self-interference level through self-interference measurement reports. More particularly, UE measures or estimates RSRQ and/or CQI degradation due to the self-interference on a downlink channel or carrier and preferably reports an offset (RSRQ and/or CQI degradation relative to RSRQ and/or CQI obtained from self-interference free resource blocks) along with RSRQ and/or CQI obtained from self-interference free resource blocks.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with regards to intra-device interference occurrence situations

One would have been motivated to modify Liu in this manner so that a modified CQI can be used to mitigate interference in devices that use multi-RAT.

With regards to Claims 3, 10, and 20, Liu teaches where the CQI modification indication information further comprises the preset offset for modifying influence of the interference; ¶ [0053] .. The base station 110 may adjust the CQI with the CQI offset based on information available at the base station 110 and/or the relay node 120 such as e.g. CQI reports such as e.g. long-term/short-term, wideband/sub-band, etc, Interference levels, Subframe configuration at measurement, subframe configuration of transmission, traffic loads, optional position information of macro-user equipment etc.

Liu teaches discloses the invention substantially as recited above, however Liu does not teach of intra-device interference occurrence situations of user equipment (UE); Jung in the same field of endeavor as Liu teaches in ¶ [0050] According to one embodiment, a wireless terminal is configured to report the self-interference level through self-interference measurement reports. More particularly, UE measures or estimates RSRQ and/or CQI degradation due to the self-interference on a downlink channel or carrier and preferably reports an offset (RSRQ and/or CQI degradation relative to RSRQ and/or CQI obtained from self-interference free resource blocks) along with RSRQ and/or CQI obtained from self-interference free resource blocks.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with regards to intra-device interference occurrence situations

One would have been motivated to modify Liu in this manner so that a modified CQI can be used to mitigate interference in devices that use multi-RAT.

With regards to Claims 4 and 16, Liu teaches of determining the preset offset corresponding to the UE, wherein the preset offset is an interference influence value of an interference sub-band and the interference sub-band is a DL frequency range involved in the interference. ¶[0048] For the downlink transmission of subframe n, precoding, power allocation and link adaptation etc may be performed based on the adjusted CQI, which can be obtained with the CQI report and the CQI offset, a function of the interference level estimated at the base station 110:

Liu teaches discloses the invention substantially as recited above, however Liu does not teach of intra-device interference occurrence situations of user equipment (UE); Jung in the same field of endeavor as Liu teaches in ¶ [0050] According to one embodiment, a wireless terminal is configured to report the self-interference level through self-interference measurement reports. More particularly, UE measures or estimates RSRQ and/or CQI degradation due to the self-interference on a downlink channel or carrier and preferably reports an offset (RSRQ and/or CQI degradation relative to RSRQ and/or CQI obtained from self-interference free resource blocks) along with RSRQ and/or CQI obtained from self-interference free resource blocks.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with regards to intra-device interference occurrence situations

One would have been motivated to modify Liu in this manner so that a modified CQI can be used to mitigate interference in devices that use multi-RAT.

With regards to Claims 5 and 17, Liu teaches where determining the preset offset corresponding to the UE comprises: when the UE initially accesses a network, sending offset measurement indication information to the UE; ¶ [0012] The method comprises sending a radio signal to be received by the user equipment. Also, the method further comprises obtaining a measurement of the channel quality indicator value. Additionally the method also comprises determining if the transmission mode of the sent radio signal is different from the transmission mode of the obtained channel quality indicator value measurement.

wherein the offset measurement indication information is to instruct the UE to measure CQI information in an intra-device interference occurrence period and an interference-free period in the interference sub-band respectively; ¶ [0040] The CQI offset value may be estimated according to e.g. the statistics of interference measurement, CQI records, traffic loads etc. For instance, the base station 110 in the anchor cell may schedule the feedback periodicity and pattern etc to obtain the CQI interference records both measured during the normal subframe {i.e. Interference occurrence period} and backhaul subframe {i.e. an intra-device interference-free period}, so that the base station 110 could get the offset between the two filtered CQI or interference values, according to some embodiments. The CQI offset value may according to some embodiments be a predetermined value

and determining the preset offset corresponding to the UE according to a CQI measurement result obtained by the UE; ¶ [0040] The CQI offset value may be estimated according to e.g. the statistics of interference measurement, CQI records, traffic loads etc... The CQI offset value may according to some embodiments be a predetermined value.

¶ [0050] According to one embodiment, a wireless terminal is configured to report the self-interference level through self-interference measurement reports. More particularly, UE measures or estimates RSRQ and/or CQI degradation due to the self-interference on a downlink channel or carrier and preferably reports an offset (RSRQ and/or CQI degradation relative to RSRQ and/or CQI obtained from self-interference free resource blocks) along with RSRQ and/or CQI obtained from self-interference free resource blocks.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with regards to intra-device interference occurrence situations

One would have been motivated to modify Liu in this manner so that a modified CQI can be used to mitigate interference in devices that use multi-RAT.


With regards to Claims 6, 11, 12, Liu teaches where determining the preset offset corresponding to the UE according to the CQI measurement result obtained by the UE comprises performing one of: acquiring first measured CQI information measured by the UE in the interference occurrence period in the interference sub-band; acquiring second measured CQI information measured by the UE in the interference-free period in the interference sub-band; and determining the preset offset corresponding to the UE according to a difference between the first measured CQI information and the second measured CQI information, Step 402 [0060] A measurement of the channel quality indicator value is obtained. ¶ [0061] The measurement of the channel quality indicator value may according to some embodiments be performed in the user equipment 130.  [0062] The measurement of the channel quality indicator value may be obtained via signalling over a Physical Uplink Shared Channel PUSCH from the user equipment 130, according to some embodiments. 
[0063] Optionally, a delay of four subframes may be added between the moment of measuring the channel quality indicator value and signalling the channel quality indicator value, according to some embodiments. Step 403 [0064] This step is optional and may only be performed within some embodiments. [0065] An interference level change on the radio signal at the user equipment 130 may be detected. The interference level may change if the transmission mode of the relay node 120 changes. Step 404 [0066] The difference, if any, between the transmission mode of the sent radio signal and the transmission mode of the obtained channel quality indicator value measurement is determined.

Liu teaches discloses the invention substantially as recited above, however Liu does not teach of intra-device interference occurrence situations of user equipment (UE); Jung in the same field of endeavor as Liu teaches in ¶ [0050] According to one embodiment, a wireless terminal is configured to report the self-interference level through self-interference measurement reports. More particularly, UE measures or estimates RSRQ and/or CQI degradation due to the self-interference on a downlink channel or carrier and preferably reports an offset (RSRQ and/or CQI degradation relative to RSRQ and/or CQI obtained from self-interference free resource blocks) along with RSRQ and/or CQI obtained from self-interference free resource blocks.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with regards to intra-device interference occurrence situations

One would have been motivated to modify Liu in this manner so that a modified CQI can be used to mitigate interference in devices that use multi-RAT.

With regards to Claims 7, 13. Liu teaches where the preset offset comprises one of: a reference signal received power (RSRP) offset, a received signal reference quality (RSRQ) offset, or a CQI level offset; ¶ [0036] FIG. 3a-d is illustrating timing relations between CQI measurements and transmission, corresponding to different CQI levels.

With regards to Claims 8 and 18, Liu teaches where of a method for determining channel quality indication (CQI) information, implemented by user equipment (UE), the method comprising: receiving CQI modification indication information from a base station;: ¶ [0059] [0059] A radio signal is sent, to be received by the user equipment 130. ¶ [0060] A measurement of the channel quality indicator value is obtained.  ¶ [0070] The estimation of the channel quality indicator offset value may optionally be performed based on any or a plurality of the following parameters: statistics of interference measurements, channel quality indicator records, traffic load within the multi-hop wireless communication system 100, according to some embodiments
based on the CQI modification indication information, modifying measured CQI information of a bandwidth granularity based on a preset offset to obtain a CQI level; [0071] A channel quality indicator offset value is added to the channel quality indicator value, if the transmission mode of the relay node 120 is determined to be the first transmission mode while the channel quality indicator was measured and obtained 402 in the second transmission mode.
 Liu teaches discloses the invention substantially as recited above, however  Liu does not teach of reporting the CQI level to the base station; Jung  in the same field of endeavor as Liu  teaches in ¶  [0050] According to one embodiment, a wireless terminal is configured to report the self-interference level through self-interference measurement reports; More particularly, UE measures or estimates RSRQ and/or CQI degradation due to the self-interference on a downlink channel or carrier and preferably reports an offset (RSRQ and/or CQI degradation relative to RSRQ and/or CQI obtained from self-interference free resource blocks) along with RSRQ and/or CQI obtained from self-interference free resource blocks.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with regards to reporting the CQI level to the base station.

One would have been motivated to modify Liu in this manner so that the base station  can use CQI level  in allocating resources.




Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462